Case 7:16-cr-00057-MFU Document 232 Filed 04/15/20 Page 1 of 1 Pageid#: 1348




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

UNITED STATES OF AMERICA,                       )
                                                ) Case No. 7:16-cr-0057-MFU
                                                )
v.                                              )
                                                )
                                                )
DOSHAY ANTWAN SMITH,                            ) By: Michael F. Urbanski
                                                ) Chief United States District Judge
       Petitioner                               )


                                        ORDER

       In accordance with the accompanying Memorandum Opinion, the court ORDERS

that the government’s Motion to Dismiss (ECF No. 217) is GRANTED; Smith’s motion for

summary judgment (ECF No. 219) is DENIED as moot; Smith’s Motion to Vacate, Set Aside

or Correct Sentence (ECF No. 202 ) is DENIED; a certificate of appealability is DENIED;

and this action shall be STRICKEN from the active docket of this court.

       The Clerk shall send copies of this Order and the accompanying Memorandum

Opinion to the parties.

                                         Entered:     April 15, 2020

                                         Michael F.         Digitally signed by Michael F. Urbanski
                                                            DN: cn=Michael F. Urbanski, o=Western
                                                            District of Virginia, ou=United States District

                                         Urbanski           Court, email=mikeu@vawd.uscourts.gov, c=US
                                                            Date: 2020.04.15 14:16:46 -04'00'


                                         Michael F. Urbanski
                                         United States District Judge
